DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to Pre-amendment filed on Aug. 02, 2021.
Claims 1-40 have been canceled.
Claims 41-55 have been added.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 41-55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mc Cormick (2009/0168974).
Regarding claim 41, Cormick discloses a method for use in provisioning location information in a communications network (see abstract, fig.1, 40, paragraph [0008] and  its description), comprising: obtaining first mobile unit location information, (GPS 40) separate from any wireless network cell antenna location information, for a mobile unit (see fig.1, elements 40/28, paragraphs [0016] and its description); provisioning, substantially at call time, said first mobile unit location information (GPS 40) to a call routing center (20), wherein said mobile unit (28) is a data network unit and said call routing center is a selective router adapted for routing wireless telephony network calls (see fig.1, elements 40, 20, 28/12, see fig.2, steps 210-240, paragraphs [0015-0017], [0026], [0028-0031] and its description); and operating said call routing center to route a call between said mobile unit and a call answering center using said first mobile unit location information, wherein said provisioning comprises operationally interposing a positioning center between a Voice over Internet Protocol (VoIP) gateway associated with said mobile unit and said call routing center, and operating said positioning center to obtain said first mobile unit location information and provide said first mobile unit location information to said routing center (see fig.1, elements 40, 20, 28, 93, 94, fig.2, steps 250-270, fig.3, paragraphs [0015-0017], [0032-0034] and its description).
Regarding claim 42, Cormick further discloses said mobile unit is a commercial mobile radio service (CMRS) compatible unit and said first mobile unit location information is based on one or more of a network triangulation technology and a satellite-based location technology (see fig.1, elements 40, [0019-0020] and its description).
Regarding claim 43, Cormick further discloses said first mobile unit location information is obtained from a source external to a communications network through which the call is routed from the mobile unit (see fig.1, element 60, paragraph [0020]).
Regarding claim 44, Cormick further discloses said mobile unit is a data network unit and said first mobile unit location information is based on one or more of hotspot location, a satellite-based location technology, a location beacon, and node mapping (see fig.1, elements 40, 94, [0019-0020], [0026]  and its description).
Regarding claim 45, Cormick further discloses providing a first path between said VoIP gateway and said routing center for communicating said call, said first path including at least a first portion implementing TDM, and a second path, separate from said first portion of said first path, between said VoIP gateway and said routing center, for communicating said first mobile unit location information (see fig.3, step 335, paragraphs [0041-0042] and its description).
Regarding claim 46, Cormick further discloses said call routing center is associated with multiple call answering centers and said step of operating comprises matching said first mobile unit location information to a zone of one of said call answering centers and establishing a call channel between said first mobile unit and said one of said call answering centers (see paragraph [0012], [0032]).
Regarding claim 47, Cormick further discloses providing second mobile unit location information for said first mobile unit, the same as or different from said first mobile unit location information, to said one of said call answering centers (see paragraph [0012], [0032]).
Regarding claim 48, Cormick further discloses transmitting one of a text message, a video message, and a data message between said first mobile unit and said call answering center (see paragraph [0027]).
Regarding claim 49, Cormick discloses a system for use in provisioning location information in a communications network (see abstract, fig.1, 40, paragraph [0008] and  its description), comprising: a positioning center for obtaining first mobile unit location information, separate from any wireless network cell antenna location information, for a mobile unit, said location information being obtained from a source independent of the communications network infrastructure (see fig.1, elements 28/12, 40, 94, fig.3, element 94 paragraph [0026] and descriptions); a call routing center to route a call between said mobile unit and a call answering center using said first mobile unit location information, wherein said mobile unit is a data network unit and said call routing center is a selective router adapted for routing wireless telephony network calls (see fig.1, elements 40, 20, 28/12, see fig.2, steps 210-240, fig.3, paragraphs [0015-0017], [0026], [0028-0031] and descriptions); and a data network pathway for provisioning, substantially at call time, said first mobile unit location information to said call routing center, wherein said positioning center is operatively interposed between a VoIP gateway associated with said mobile unit and said call routing center, wherein said positioning center is operative to obtain said first mobile unit location information and provide said first mobile unit location information to said routing center (see fig.1, elements 40, 20, 28, 93, 94, fig.2, steps 250-270, fig.3, paragraphs [0015-0017], [0032-0034], [0036-0040] and descriptions).
Regarding claims 50-55 recite limitations substantially similar to the claims 42 and 44-48. Therefore, these claims were rejected for similar reasons as stated above. 

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

    PNG
    media_image1.png
    125
    125
    media_image1.png
    Greyscale
UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647